Title: From James Madison to Jacob Engelbrecht, 20 October 1825
From: Madison, James
To: Engelbrecht, Jacob


        
          Dear Sir
          Montpellier Ocr. 20 1825
        
        Your letter of Sepr. 5. was received several weeks ago; but particular engagements have prevented an earlier attention to it. Tho’ the request it makes is a little singular; a compliance with it seems due to the motives which prompted it.
        As your object is to preserve for public view, at a posthumous day, the letter you wish me to write, it ought to contain something worthy of such a purpose. To give it more of this character, than it might otherwise have, I transcribe a page in the hand writing of Doctor Franklin, prefixed to a Copy of John Bartrams Travels to the Lakes published in 1751, which was purchased many years ago in a bundle of pamphlets sold at auction. This little poetic effusion does not probably exist elsewhere; and it merits preservation, as well on account of its Author, as of its moral improvement on the original ode.
        
        
          “Given by the Author to his Friend B Franklin
          Horace. Ode 22. Lib. 1. Integer vitǣ &c
          
            Imitated
          
          Whose life is upwright, innocent & harmless
          Needs not O Bartram arm himself with weapons
          Useless to him, the sword, the venomed shaft, or
          Murderous Musket.
          Thus when thou’rt journeying towards Wild Onandago
          O’er pathless Mountains, Nature’s Works exploring,
          Or thro’ vast Plains where rolls his mighty waters
          Famed Mississippi;
          Should the fierce She Bear, or the famished Wildcat,
          Or yet more fierce & wild the Savage Indian,
          Meet thee, God praising, & his works adoring,
          Instant they’d fly thee.
          Tho’ now to piercing frosts, now scorching sunbeams,
          Now to unwholesome Fogs, tho’ thou’rt exposed,
          Thy Guardian Angel, Innocence, shall keep thee
          Safe from all Danger.”
        
      